By the Court.—Freedman, P. J.
The facts were determined by the referee upon conflicting testimony. The conflict between the witnesses of the respective parties was quite marked, and the result depended upon the credibility of the witnesses. The referee, in addition to hearing their statements, had the advantage of seeing them and observing the manner in which they gave their testimony. Upon the whole case as presented, the general term would not he justified in interfering with the decision of the referee on the ground that his findings were made against0 the weight of the evidence. Nor is there any merit in the claim that some facts found by him are not supported by evidence. The facts being as found, they support the conclusion of law based thereon, in conformity with which the judgment was entered.
I have also looked at the exceptions taken by the plaintiff to the rulings of the referee at the trial, but none of them presents ground for reversal.
The judgment should be affirmed, with costs.
Dugro and Gildersleeve, JJ., concurred.